DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of group I, claims 7-18 in the reply filed on May 2, 2022 is acknowledged.  The traversal is on the ground(s) that the office did not establish each and every feature of common subject matter among claims 7-26 is known in the prior art.  This is not found persuasive because it is not a requirement for each and every feature be known in the prior art, but instead, that the special technical feature common to both groups be known in the prior art. In this case the special technical feature is the mold with the concentric grooves, which is suggested by Yamagata.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo (JP 2012017239 machine translation provided). Matsuo teaches a mold (1) comprising a plurality of grooves that are concentric with respect to a mold rotation axis in at least a straight body portion of an inner surface of the mold (surface of 2), wherein the plurality of concentric grooves are non-penetrating grooves that do not penetrate the mold (figures 1-2, 4-5, 7, top 4 passages on page 3).  In this rejection, the interpretation for a mold is any part of a mold, and the mold of Matsuo comprises susceptor 2 and crucible 3.
Regarding claim 9, Matsuo teaches the susceptor is carbon (7th passage page 2).
Regarding claims 11 and 13, Matsuo teaches in figure 7 the plurality of concentric grooves are formed across a whole of the inner surface of the straight body portion of the mold.
Claims 7, 9, 11, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenmochi et al. (JP 2012-066969 machine translation provided). Kenmochi teaches a mold  comprising a susceptor and a silica crucible, wherein each of the susceptor and crucible comprise a plurality of grooves that are concentric with respect to a mold rotation axis in at least a straight body portion of an inner surface of the mold (such as line 50 in figure 4, or figure 12, [0017], [0025]), wherein the plurality of concentric grooves are non-penetrating grooves that do not penetrate the mold (figures 6-7, 14-15, [0019], [0025]).    
Regarding claim 9, Kenmochi teaches the susceptor is graphite, which is carbon ([0012]).
Regarding claims 11, 13, 15, and 17, Kenmochi shows in figures 4 and 12, the plurality of concentric grooves are formed across the whole of the inner surface of the mold, including the straight body portion of the mold.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (JP 2012017239 machine translation provided). Matsuo teaches a mold (1) comprising a crucible 3 with ribs (4) in a straight body portion, that are concentric with respect to a mold rotation axis and that corresponds to a plurality of grooves in a straight body portion of an inner surface of a susceptor (surface of 2), wherein the plurality of grooves are non-penetrating grooves that do not penetrate the mold (figures 1-2, 4-5, 7, top 4 passages on page 3). Matsuo further teaches the crucible 3 with the ribs can be formed by molding (2nd passage page 3). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected a mold comprising a plurality of grooves that corresponds with the ribs of crucible 3 to be utilized for molding of crucible 3, so as to produce a crucible having the ribs, wherein the grooves are also concentric with respect to a mold rotation axis in at least a straight body portion of an inner surface of the mold, wherein the grooves are non-penetrating grooves that do not penetrate the mold.
Regarding claim 9, Matsuo teaches the susceptor is carbon (7th passage page 2).
Regarding claims 11 and 13, Matsuo teaches in figure 7 the plurality of concentric grooves are formed across a whole of the inner surface of the straight body portion of the mold.
Claims 8, 10, 12, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kenmochi et al. (JP 2012-066969 machine translation provided) as applied to claim 7 above.  Kenmochi teaches the grooves have a width of 2 mm- 10 mm, which overlaps with the claimed range of 0.3 mm - 2.5 mm, and a depth of 1 mm – 3 mm, which overlaps with the claimed range of 0.2 mm – 4 mm ([0019]). Although a pitch in the range of 3mm – 20 mm is not specified, Kenmochi seems to suggest the spacing of the grooves can be determined through a plurality of experiments and teaches the grooves are used for gas discharging, and the gas discharge should be within 25 mm of the nearest groove ([0017]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have optimized the pitch between the grooves, through routine experimentation, so as to provide for optimal gas discharge within the mold. 
Regarding claim 10, Kenmochi teaches the susceptor is graphite, which is carbon ([0012]).
Regarding claims 12, 14, 16, and 18, Kenmochi shows in figures 4 and 12, the plurality of concentric grooves are formed across the whole of the inner surface of the mold, including the straight body portion of the mold.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741